TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00364-CV




         In re Texas State University and Denise Trauth in Her Official Capacity as
                            President of Texas State University




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               In this original proceeding, relators Texas State University and Denise Trauth, in

her official capacity as President of Texas State University, filed a petition for writ of mandamus

seeking relief from a temporary restraining order signed by the district court on May 22, 2019

(the TRO). Relators also filed an emergency motion to stay the TRO pending our disposition of

the mandamus petition, and we granted that emergency stay.

               Real party in interest Dr. David Wiley has filed a motion to dismiss this

mandamus proceeding, informing the Court that the TRO has expired by its own terms and that

because the TRO is no longer in force, the mandamus proceeding challenging the TRO is now

moot. See In re White, No. 03-18-00051-CV, 2018 WL 2187845, at *1 (Tex. App.—Austin

May 11, 2018, orig. proceeding) (holding that mandamus proceeding challenging temporary

restraining order was moot once temporary restraining order was no longer in effect); see also

Hermann Hosp. v. Tran, 730 S.W.2d 56, 57 (Tex. App.—Houston [14th Dist.] 1987, no writ)

(concluding that all issues on appeal regarding temporary restraining order were rendered moot
by order’s expiration). Relators responded that they agree with Wiley that the expired TRO is no

longer effective and that because they no longer have an obligation to comply with its terms, the

mandamus proceeding challenging the TRO is moot. See In re Graham, No. 03-14-00281-CV,

2014 WL 2522428, at *1 (Tex. App.—Austin May 27, 2014, orig. proceeding) (dismissing

mandamus proceeding as moot when challenged temporary restraining order expired by its own

term after this Court granted emergency stay and temporary restraining order had not been

continued by parties’ agreement or court order). We agree that the TRO’s expiration by its own

terms renders relators’ challenge to the TRO moot, and therefore, we lack jurisdiction to consider

it.

               Accordingly, we grant the motion and dismiss the petition for writ of mandamus

without reaching the merits.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: June 27, 2019




                                                2